Notice of Pre-AIA  or AIA  Status
A telephone call was made to Matthew Marrone on 8/25/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Please note the multiple restrictions. An example of an appropriate election would comprise:
Group 1, Species 1A2, Species 1B3 and Species 1C1 
Or
Group 2, Species 2A1, Species 2B1

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-22, drawn to a portable metal working robot system, classified in B23K9/1087.
2. Claims 23-32, drawn to a control system, classified in B23K9/0953.

The inventions are distinct, each from the other because of the following reasons:
Inventions 2 and 1 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the control system does not require the metal working robot to have control circuitry configured to control operational parameters or wherein the metal working too is a welding torch, plasma torch or heating assembly. Claims 24-26 describe these limitations but not for the robot.  The subcombination has separate utility such as any particular welding device which doesn’t require virtual reality.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) separate classification  
(b) separate status in the art  
(c) a different field of search (as defined in MPEP 808.02) 
(d) if the prior art applicable to one invention would likely not be applicable to another invention, 
(e) the inventions are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112, ¶ 1.
MPEP 803, 808.02
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If Group 1 is selected: A selection from each of the groups (A, B, C) of species is required. If Group 2 is elected, claims 1-22 are considered to be non-elected and proceed to section 13. 

This application contains claims directed to the following patentably distinct species : 
A: metal working tool (select one of the species)
1A1: welding torch (claim 2)
1A2: plasma cutting torch (claim 3)
1A3: heating assembly (claim 4)

B: Sensor system
	1B1: light emitting diodes (claim 7)

	1B3: audio sensor system (claim 9)
1B4: video capture system (claim 10)
1B5: gap sensing system (claims 11 and 12)
1B6: weld bead profile sensing system (claim 13)

C: Multi axis position manipulation system:
	1C1: magnetic treads (claim 16)
	1C2: one or more wheels (claim 17)
	1C3: pneumatic vacuum system (claim 18)

The species are independent or distinct because it is not considered obvious to substitute a welding torch for a cutting torch or heating assembly. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5. 6, 14, 15, 19-22 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) separate classification  
(b) separate status in the art  
(c) a different field of search (as defined in MPEP 808.02) 
(d) if the prior art applicable to one invention would likely not be applicable to another invention, 

MPEP 803, 808.02

If Group 2 is selected: A selection from each of the groups (A, B) of species is required. If Group 1 is elected, claims 23-32 are considered to be non-elected.

This application contains claims directed to the following patentably distinct species : 
A: metal working process (select one of the species)
2A1: welding process (claim 24)
2A2: plasma cutting process (claim 25)
2A3: heating process (claim 26)

B: Sensor system
	2B1: light emitting diodes (claim 31)
	2B2: motion sensors (claim 32)

The species are independent or distinct because it is not considered obvious to substitute a welding torch for a cutting torch or heating assembly. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 23, 27-30 are generic.

(a) separate classification  
(b) separate status in the art  
(c) a different field of search (as defined in MPEP 808.02) 
(d) if the prior art applicable to one invention would likely not be applicable to another invention, 
(e) the inventions are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112, ¶ 1.
MPEP 803, 808.02

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        



8/25/2021